COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         Ahmed Zidan v. Alexander Zidan, Individually and
                             Derivatively on Behalf of Prime United Petroleum Holding
                             Company, LLC, 211 HWY 332 Kwik Kar, LLC and 401
                             Legacy Car Wash

Appellate case number:       01-19-00140-CV

Trial court case number:     2018-59233

Trial court:                 165th District Court of Harris County

         In this interlocutory appeal, appellant appeals the Harris County trial court’s denial
 of a motion to dismiss under the Texas Citizen’s Participation Act. See TEX. CIV. PRAC.
 & REM. CODE § 27.008(a). Prior to appellee filing the Harris County suit, appellant first
 filed a similar suit against appellee in Collin County, Texas. Although the Collin County
 trial court initially determined that the Harris County suit had dominant jurisdiction, the
 Fifth District Court of Appeals reversed the Collin County trial court’s ruling and held
 that Collin County has dominant jurisdiction in these proceedings. See In re Zidan, No.
 05-20-00595-CV, 2020 WL 4001134, at *4–6 (Tex. App.—Dallas July 15, 2020, orig.
 proceeding). After the court of appeals issued its opinion, the Collin County trial court
 reinstated the proceedings and the parties have continued to litigate in that court and in
 the Fifth District Court of Appeals.

        Filing a plea in abatement in a later-filed action is the general method for drawing
 a court’s attention to another court’s possible dominant jurisdiction. In re Puig, 351
S.W.3d 301, 305 (Tex. 2011) (orig. proceeding); see also In re Red Dot Bldg. Sys., 504
S.W.3d 320, 322 (Tex. 2016); In re J.B. Hunt, 492 S.W.3d 287, 294 (Tex. 2016) (orig.
 proceeding). Here, the appellate record reflects that Ahmed filed a plea in abatement,
 raising dominant jurisdiction in Collin County, on December 28, 2018. The Harris
 County trial court never ruled on Ahmed’s plea in abatement.

         In light of the Dallas Court of Appeals’ opinion holding that the Collin County
 trial court has dominant jurisdiction, abatement of this appeal is warranted. We abate this
 case to allow the proceedings in Collin County to advance, unimpeded by appellee’s suit
 in the Harris County trial court. See TEX. R. APP. P. 29.3. Accordingly, this Court sua
sponte abates this appeal and directs the Clerk of this Court to treat it as a closed case
and to remove it from this Court’s active docket. This appeal will be reinstated on this
Court’s active docket once the suit in Collin County has been resolved, including all
appeals. This Court will also consider a motion to reinstate filed by either party or a
motion to dismiss the appeal.

      It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack_______
                    Acting individually      Acting for the Court
Date: ___October 15, 2020_____




                                            2